DETAILED ACTION
Claims 22-24, 27-29, 32, 34-35, and 38-39 were rejected in the office Action mailed 10/07/2020. 
Applicant filed a response, amended claim 22, and cancelled claims 27-29, 32, and 38 on 11/30/2020. 
Claims 22-24, 34-35, and 39 are pending. 
Claims 22-24, 34-35, and 39 are rejected. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-23, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 5,356,700) (Tanaka) in view of Nakamura et al. (JP 2005273068) (Nakamura) and alternatively, Kikuchi et al. (US 2013/0023610) (Kikuchi). 
Regarding claims 22 and 39
Tanaka teaches a fiber fabric useful for flame resistant garment (i.e., a textile product that uses the fabric for protective clothing, fire protective clothing) (Tanaka, abstract), wherein the fabric comprises a blended spun yarn comprising m-aramid fibers, p-aramid fibers, fire retardant rayon fibers, and polyester fibers (Tanaka, col. 10 line 44 – col. 11 line 15, see Example 12). 
Given Tanaka does not require the fabric to comprise a yarn other than the blended spun yarn, it is clear the fabric of Tanaka consists of the blended spun yarn. Further, given Tanaka does not require the blended spun yarn to comprise additional components other than the m-aramid fibers, p-aramid fibers, fire retardant rayon fibers, and polyester fibers, it is clear the blended spun yarn of Tanaka consists of m-aramid fibers, p-aramid fibers, fire retardant rayon fibers, and polyester fibers. 

	
	With respect to the difference, Nakamura teaches a functional fiber structure in which functional fine particles are imparted to the fiber structure via a hydrophilic binder resin, wherein the functional fiber structure has a soft texture and excellent washing durability (Nakamura, [0001]; [0007]).
	Nakamura teaches the functional fiber structure is a woven fabric (Nakamura, [0014]), wherein the woven fabric comprises rayon fibers, synthetic fibers, polyester fibers, etc. (Nakamura, [0014]). 
Nakamura teaches the hydrophilic binder resin is an amino-modified and polyethylene glycol-modified silicone (Nakamura, [0021]; [0038]), wherein the amount of binder resin containing the functional fine particles adhered to the fiber structure is 0.2 to 30% by weight, more preferably 0.5 to 5.0% by weight (Nakamura, [0026-0027]). 
As Nakamura expressly teaches, adhesion of this amount of binder resin ensures sufficient functionality and ensures cost is not increased (Nakamura, [0026]). 
As Nakamura expressly teaches, the functional fiber structure has a soft texture and excellent durability as well as a functionality such as water-repelling, flame-retardant processing, and sweat absorption (Nakamura, [0034]; [0012]). 
Nakamura and Tanaka are analogous art as they are both drawn to garments. 
In light of the motivation of applying the binder resin containing functional fine particles as provided by Nakamura, it therefore would have been obvious to one of ordinary skill in the art to apply the amino-modified and polyethylene glycol-modified silicone containing functional fine particles in an amount of 0.5 to 5.0% by weight to the flame resistant garment of Tanaka, in order to provide a soft texture, durability, and functionality such as water-repelling, flame-retardant processing, and sweat absorption, and thereby arrive at the claimed invention. 


In the alternative, with respect to the difference, Kikuchi teaches a meta-type wholly aromatic polyamide fiber (Kikuchi, abstract; claim 4). 
Kikuchi teaches it is preferable that the amount of residual solvent in the fiber is 0.1 mass % or less based on the mass of the fiber (Kikuchi, [0020]). Kikuchi teaches adjusting coagulation bath components or conductions and plastic stretching ratio to obtained a residual solvent content of 0.1 mass % or less (Kikuchi, [0022]). 
As Kikuchi expressly teaches, if the amount of solvent is more than 0.1 mass %, the solvent volatizes during processing or use in a high temperature atmosphere at more than 200ºC resulting in poor environmental safety and the breaking of molecular structure, therefore decreasing strength (Kikuchi, [0021]). 
Kikuchi and Tanaka in view of Nakamura are analogous art as they are both drawn to aramid fibers used in protective garments. 
In light of the motivation of limiting the residual amount of solvent in the m-aramid fiber as disclosed by Kikuchi, it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a m-aramid fiber with an amount of residual solvent of 0.1 % by weight or less as the m-aramid fiber of Tanaka in view of Nakamura, in order to ensure environmental safety and strength, thereby arriving the claimed invention. 

Further, the recitation in the claims of a textile product that uses the fabric is a “protective clothing, fire-protective clothing, fire-fighting clothing, rescue clothing, workwear, police uniforms, self-defense forces uniforms and military clothing” is merely an intended use. 
Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Tanaka in view of Nakamura and alternatively Kikuchi disclose a fiber fabric useful for flame resistant garment as presently claimed, it is clear that the fiber fabric of Tanaka in view of Nakamura and alternatively Kikuchi would be capable of performing the intended use, i.e. protective clothing, fire-protective clothing, fire-fighting clothing, rescue clothing, workwear, police uniforms, self-defense forces uniform and military clothing, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Given that material and structure of the fabric of Tanaka in view of Nakamura and alternatively Kikuchi is substantially identical to the material and structure of the fabric as used in the present invention, as set forth above, it is clear that the fabric of Tanka in view of Nakamura and alternatively Kikuchi would intrinsically have an afterflame obtained by measuring flammability as defined in Method A-4 of JIS L1091-1992 is 2.0 seconds or less, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 23
Tanaka further teaches the aramid fibers are 93% by weight m-aramid fiber and 7% by weight p-aramid fiber in Example 12 (i.e., 65/70 x 100% = 93%; 5/70 x100% = 7%) (Tanaka, col. 10 line 62 – col. 11 line 15, see Example 12). 

Regarding claim 35
Tanaka further teaches the fabric is subjected to customary dyeing procedures (Tanaka, col. 6 lines 15-22). 
	
		
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 5,356,700) (Tanaka) in view of Nakamura et al. (JP 2005273068) (Nakamura) and alternatively, Kikuchi et al. (US 2013/0023610) (Kikuchi), as applied in claim 23 above, and further in view of Kikuchi et al. (US 2013/0023610) (Kikuchi). 
Regarding claim 24

With respect to the difference, Kikuchi teaches a meta-type wholly aromatic polyamide fiber has a crystallinity of 5 to 20% (Kikuchi, [0039]). 
As Kikuchi expressly teaches, in the case where the crystallinity is more than 20%, dye affinity significantly decreases and in the case when the crystallinity is less than 5%, the fiber has high shrinkability and thus is difficult to handle in the dyeing step (Kikuchi, [0039]). 
As Kikuchi expressly teaches, when the crystallinity is outside of the taught range, it is difficult to provide the fiber a degree of dye exhaustion of 90% or more (Kikuchi, [0039]), wherein a degree of dye exhaustion of 90% or less is undesirable in terms of aesthetics that is required in the field of garments, and such a fiber cannot be dyed in a desired hue (Kikuchi, [0048]).
Kikuchi and Tanaka in view of Nakamura and alternatively Kikuchi are analogous art as they are both drawn to aramid fibers used in protective garments.
In light of the motivation of using a meta-type wholly aromatic fiber with the crystallinity as disclosed by Kikuchi, it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to ensure the crystallinity of the m-aramid fiber of Tanaka in view of Nakamura and alternatively Kikuchi is 5% to 20%, in order to ensure suitable dyeing affinity, easy of handling during the dyeing step, and a dye exhaustion of 90% or more in order to reach the desired hue, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 5,356,700) (Tanaka) in view of Nakamura et al. (JP 2005237068) (Nakamura) and alternatively, Kikuchi et al. (US 2013/0023610) (Kikuchi), as applied in claim 22 above, and further in view of Burckel (US 4,198,494). 
Regarding claim 34
Tanaka in view of Nakamura and alternatively Kikuchi teaches all of the limitation of the claimed invention above, however does not explicitly teach the basis weight of the fabric. 
With respect to the difference, Burckel teaches fabrics for use in lightweight garments offering protection against brief exposure to extreme thermal fluxes (Burckel, abstract; col. 1 lines 7-26). 
As Burckel expressly teaches, the fabrics are preferably “lightweight”, i.e., have a basis weight of 3-10 oz./yd.2 (i.e., ~101 gsm to ~339 gsm) (Burckel, col. 2 lines 47-48). 
Burckel and Tanaka in view of Nakamura and alternatively Kikuchi are analogous art as they are both drawn to protective clothing. 
In light of the motivation of using the basis weight as provided by Burckel, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fabric of Tanaka in view of Nakamura and alternatively Kikuchi to have a basis weight in the range of 3-10 oz./yd.2, in order to produce a lightweight fabric, and thereby arrive at the claimed invention. 

Claims 22-23, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 5,356,700) (Tanaka) in view of Schymitzek et al. (US 2018/0094213) (Schymitzek) and alternatively, Kikuchi et al. (US 2013/0023610) (Kikuchi). 
Regarding claims 22 and 39
Tanaka teaches a fiber fabric useful for flame resistant garment (i.e., a textile product that uses the fabric for protective clothing, fire protective clothing) (Tanaka, abstract), wherein the fabric comprises a blended spun yarn comprising m-aramid fibers, p-aramid fibers, fire retardant rayon fibers, and polyester fibers (Tanaka, col. 10 line 44 – col. 11 line 15, see Example 12). 
Given Tanaka does not require the fabric to comprise a yarn other than the blended spun yarn, it is clear the fabric of Tanaka consists of the blended spun yarn. Further, given Tanaka does not require the blended spun yarn to comprise additional components other than the m-aramid fibers, p-aramid fibers, fire retardant rayon fibers, and polyester fibers, it is clear the blended spun yarn of Tanaka consists of m-aramid fibers, p-aramid fibers, fire retardant rayon fibers, and polyester fibers.
Tanaka does not explicitly teach the fabric is imparted with a hydrophilizing agent. 
	
	With respect to the difference, Schymitzek teaches a fabric-softening fabric treatment agent (Schymitzek, abstract; [0002]) comprising a polyethylene glycol-aminosilicone copolymer, trideceth-9 PG-amodimethicone (Schymitzek, [0026]; [0070]; claim 6), wherein the amount of polyethylene glycol-aminosilicone copolymer is 0.20% by weight of 0.30% by weight (Schymitzek, Table 1). 
	As Schymitzek expressly teaches, the aminosiloxane serves to improve the water absorption performance and the rewettability of the treated textiles, and to facilitate ironing of the treated textile (Schymitzek, [0071]). 
	Schymitzek and Tanaka are analogous art as they are both drawn to fabrics. 
	In light of the motivation of applying a fabric-softening fabric treatment agent comprising a polyethylene glycol-aminosilicone copolymer to a fabric as provided by Schymitzek, it therefore would have been obvious to one of ordinary skill in the art to apply a fabric-softening 

Given Tanaka does not disclose having solvent in the blended spun yarn, it is clear that the meta-aramid fibers would not have any amount of solvent, i.e., 0% by weight of solvent. 
In the alternative, with respect to the difference, Kikuchi teaches a meta-type wholly aromatic polyamide fiber (Kikuchi, abstract; claim 4). 
Kikuchi teaches it is preferable that the amount of residual solvent in the fiber is 0.1 mass % or less based on the mass of the fiber (Kikuchi, [0020]). Kikuchi teaches adjusting coagulation bath components or conductions and plastic stretching ratio to obtained a residual solvent content of 0.1 mass % or less (Kikuchi, [0022]). 
As Kikuchi expressly teaches, if the amount of solvent is more than 0.1 mass %, the solvent volatizes during processing or use in a high temperature atmosphere at more than 200ºC resulting in poor environmental safety and the breaking of molecular structure, therefore decreasing strength (Kikuchi, [0021]). 
Kikuchi and Tanaka in view of Schymitzek are analogous art as they are both drawn to aramid fibers used in protective garments. 
In light of the motivation of limiting the residual amount of solvent in the m-aramid fiber as disclosed by Kikuchi, it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a m-aramid fiber with an amount of residual solvent of 0.1 % by weight or less as the m-aramid fiber of Tanaka in view of Schymitzek, in order to ensure environmental safety and strength, thereby arriving the claimed invention. 

Further, the recitation in the claims of a textile product that uses the fabric is a “protective clothing, fire-protective clothing, fire-fighting clothing, rescue clothing, workwear, police uniforms, self-defense forces uniforms and military clothing” is merely an intended use. 
Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Tanaka in view of Schymitzek and alternatively Kikuchi disclose a fiber fabric useful for flame resistant garment as presently claimed, it is clear that the fiber fabric of Tanaka in view of Schymitzek and alternatively Kikuchi would be capable of performing the intended use, i.e. protective clothing, fire-protective clothing, fire-fighting clothing, rescue clothing, workwear, police uniforms, self-defense forces uniform and military clothing, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Given that material and structure of the fabric of Tanaka in view of Schymitzek and alternatively Kikuchi is substantially identical to the material and structure of the fabric as used in the present invention, as set forth above, it is clear that the fabric of Tanka in view of Schymitzek and alternatively Kikuchi would intrinsically have an afterflame obtained by measuring flammability as defined in Method A-4 of JIS L1091-1992 is 2.0 seconds or less, as presently claimed. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
Given that material and structure of the fabric of Tanaka in view of Schymitzek and alternatively Kikuchi is substantially identical to the material and structure of the fabric as used in the present invention, as set forth above, it is clear that the fabric of Tanka in view of Schymitzek and alternatively Kikuchi would intrinsically have a moisture absorption performance as defined in AATCC of 10 seconds or less, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 23
Tanaka further teaches the aramid fibers are 93% by weight m-aramid fiber and 7% by weight p-aramid fiber in Example 12 (i.e., 65/70 x 100% = 93%; 5/70 x100% = 7%) (Tanaka, col. 10 line 62 – col. 11 line 15, see Example 12). 

Regarding claim 35
Tanaka further teaches the fabric is subjected to customary dyeing procedures (Tanaka, col. 6 lines 15-22). 
	
		
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 5,356,700) (Tanaka) in view of Schymitzek et al. (US 2018/0094213) (Schymitzek) and alternatively, Kikuchi et al. (US 2013/0023610) (Kikuchi), as applied in claim 23 above, and further in view of Kikuchi et al. (US 2013/0023610) (Kikuchi). 
Regarding claim 24
Tanaka in view of Schymitzek and alternatively Kikuchi teaches all of the limitations of the claimed invention above, however does not explicitly disclose the degree of crystallization of the meta-type wholly aromatic polyamide fiber. 
With respect to the difference, Kikuchi teaches a meta-type wholly aromatic polyamide fiber has a crystallinity of 5 to 20% (Kikuchi, [0039]). 
As Kikuchi expressly teaches, in the case where the crystallinity is more than 20%, dye affinity significantly decreases and in the case when the crystallinity is less than 5%, the fiber has high shrinkability and thus is difficult to handle in the dyeing step (Kikuchi, [0039]). 
As Kikuchi expressly teaches, when the crystallinity is outside of the taught range, it is difficult to provide the fiber a degree of dye exhaustion of 90% or more (Kikuchi, [0039]), wherein a degree of dye exhaustion of 90% or less is undesirable in terms of aesthetics that is required in the field of garments, and such a fiber cannot be dyed in a desired hue (Kikuchi, [0048]).
Kikuchi and Tanaka in view of Schymitzek and alternatively Kikuchi are analogous art as they are both drawn to aramid fibers used in protective garments.
In light of the motivation of using a meta-type wholly aromatic fiber with the crystallinity as disclosed by Kikuchi, it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to ensure the crystallinity of the m-aramid fiber of Tanaka in view of Schymitzek and alternatively Kikuchi is 5% to 20%, in order to ensure suitable dyeing affinity, easy of handling during the dyeing step, and a dye exhaustion of 90% or more in order to reach the desired hue, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 5,356,700) (Tanaka) in view of Schymitzek et al. (US 2018/0094213) (Schymitzek) and alternatively, Kikuchi et al. (US 2013/0023610) (Kikuchi), as applied in claim 22 above, and further in view of Burckel (US 4,198,494). 
Regarding claim 34
Tanaka in view of Schymitzek and alternatively Kikuchi teaches all of the limitation of the claimed invention above, however does not explicitly teach the basis weight of the fabric. 
With respect to the difference, Burckel teaches fabrics for use in lightweight garments offering protection against brief exposure to extreme thermal fluxes (Burckel, abstract; col. 1 lines 7-26). 
As Burckel expressly teaches, the fabrics are preferably “lightweight”, i.e., have a basis weight of 3-10 oz./yd.2 (i.e., ~101 gsm to ~339 gsm) (Burckel, col. 2 lines 47-48). 
Burckel and Tanaka in view of Schymitzek and alternatively Kikuchi are analogous art as they are both drawn to protective clothing. 
In light of the motivation of using the basis weight as provided by Burckel, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fabric of Tanaka in view of Schymitzek and alternatively Kikuchi to have a basis weight in the range of 3-10 oz./yd.2, in order to produce a lightweight fabric, and thereby arrive at the claimed invention. 

Response to Arguments
In view of Applicant’s cancellation of claims 27-29, 32, and 38, the previous 112(a) rejections are withdrawn. 

In view of the amendment to independent claim 22 and the argument regarding Offord on page 7 of the remarks filed 11/30/2020, it is agreed Tanaka in view of Offord and alternatively Kikuchi does not meet the presently claimed. Therefore, the previous rejection over Tanaka in view of Offord and alternatively Kikuchi is withdrawn. However, the amendment necessitates a new set of rejection as set forth above. 

The rejection over Tanaka in view of Schymitzek and alternatively Kikuchi is substantially maintained. Any modification to the rejection is in response to the amendment of independent claim 22. 

Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive, as set forth below.

Applicants primarily argue:
“Tanaka does not teach or suggest blended yarn consisting of meta-aramid fibers, para-aramid fibers, flame-retardant rayon fibers, and polyester fibers, wherein a residual amount of solvent in the meta-aramid fibers is 0.1% by weight or less. Further, Tanaka does not teach or suggest that the fabric is imparted with a hydrophilizing agent which comprises a polyethylene glycol-aminosilicone copolymer.”

Remarks, pg. 7
The Examiner respectfully traverses as follows:
Firstly, Tanaka teaches a blended spun yarn comprising m-aramid fibers, polyester fibers, fire retardant rayon fibers, and p-aramid fibers (Tanaka, col. 10 line 44 – col. 11 line 15, see Example 12). Given Tanaka does not require the blended spun yarn to comprise additional 
Secondly, in the alternative, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Tanaka does not expressly teach the claimed residual amount of solvent in the meta-aramid fibers is 0.1% by weight or less. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Tanaka does not disclose the entire claimed invention.  Rather, Kikuchi is relied upon to teach claimed elements missing from Tanaka. See pages 5-6 and 14-15 of the Office Action mailed 10/07/2020. 
Thirdly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Tanaka does not expressly teach the claimed hydrophilizing agent which comprises a polyethylene glycol-aminosilicone copolymer. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Tanaka does not disclose the entire claimed invention.  Rather, Nakamura or Schymitzek is relied upon to teach claimed elements missing from Tanaka. 

	
Applicants further argue:


Remarks, pg. 7
The Examiner respectfully traverses as follows:
It is noted that while Kikuchi does not disclose all the features of the present claimed invention, Kikuchi is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.
	
	
Applicants further argue:
“Applicant notes that Schymitzek discloses a fabric softening agent comprising aminosilicone. However, Schymitzek does not teach or suggest blended yarn consisting of meta-aramid fibers, para-aramid fibers, flame-retardant rayon fibers, and polyester fibers, wherein a residual amount of solvent in the meta-aramid fibers is 0.1% by weight or less.”

Remarks, pg. 8
The Examiner respectfully traverses as follows:
It is noted that while Schymitzek does not disclose all the features of the present claimed invention, Schymitzek is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.


	
Applicants further argue:
“In addition, none of the cited documents teaches or suggests a technical concept of the claimed invention in that inclusion of polyester fibers in the fabric further improves moisture absorption performance, as described in paragraph [0051], The improvement of moisture absorption performance by the incorporation of polyester fibers is concretely illustrated by comparing Example 1 in which no polyester fibers is contained and the moisture absorption performance shows 25 seconds after laundering, with Example 2 in which polyester fibers are contained and the moisture absorption performance shows 11 seconds after laundering, as described in paragraphs [0076] and [0077], Such a technical concept cannot be found in any of the cited references, and therefore the claimed invention could not be conceived of therefrom, even by a person skilled in the art.”

Remarks, pg. 
The Examiner respectfully traverses as follows:
Firstly, the fact remains Tanaka teaches a blended spun yarn comprising m-aramid fibers, polyester fibers, fire retardant rayon fibers, and p-aramid fibers (Tanaka, col. 10 line 44 – col. 11 line 15, see Example 12). While Tanaka does not explicitly teach the polyester fibers in the fabric further improving moisture absorption performance, the fact remains Tanaka teaches the presence of the polyester fibers in the fabric and therefore meets the limitation of claim 22. 
Secondly, Example 1 includes a spun yarn comprising m-aramid fibers, p-aramid fibers, and electrically conductive nylon fibers. Example 2 includes a spun yarn comprising m-aramid fibers, p-aramid fibers, electrically conductive nylon fibers, and flame-retardant polyester fibers. It is unclear why Applicant points to these examples as the claims do not require flame-retardant polyester fibers. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., flame-retardant polyester fibers) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	
Applicants further argue:
“Further, the claimed invention provides a fabric which has durable moisture absorbency in addition to flame retardance. In addition, work clothes made by the fabric do not stick to the skin, and have superior wear comfort, as illustrated by comparing Example 2 with Example 8.”

Remarks, pg. 
The Examiner respectfully traverses as follows:
	Firstly, Example 2 includes a spun yarn comprising m-aramid fibers, p-aramid fibers, electrically conductive nylon fibers, and flame-retardant polyester fibers. Example 2 exhibits a moisture absorption performance of 0.9 seconds and 11 seconds after 20 cycles of laundering, demonstrating that the fabric has superior moisture absorbency. Example 2 exhibits an afterflame of 2.0 seconds or less and did not present a problem. When work clothes were fabricated using the fabric of Example 2 and worn, they were determined to absorb perspiration when perspiring and have superior wear comfort. 
Example 8 includes a spun yarn comprising m-aramid fibers, p-aramid fibers, polyester fibers, and flame-retardant rayon fibers. Example 8 exhibits a moisture absorption performance of 0.9 seconds and 9.0 seconds after 20 cycles of laundering. Example 8 exhibits an afterflame of 2.0 seconds or less and did not present a problem. When work clothes were fabricated using the fabric of Example 2 and worn, they were determined to absorb perspiration when perspiring, not stick to the skin and have superior wear comfort.
	Therefore, it appears the results of Example 2 and Example 8 are nearly identical in results as they both exhibit an after flame of 2.0 seconds or less and a moisture absorption performance of 10 seconds or less. It is unclear how Example 8 demonstrates unexpected results. Further, Example 8 does not state the amount of hydrophilizing agent incorporated in the fabric while Claim 22 recites the amount of hydrophilizing agent incorporated in the fabric in terms of the ratio based on the weight of the fabric is 0.1% by weight to 2.0% by weight. It is See, e.g., In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).
Furthermore, Example 8 comprises m-aramid fibers, wherein a residual amount of solvent in the m-aramid fibers is 0.08% by weight. Claim 22 broadly recites “a residual amount of solvent in the meta-aramid fibers is 0.1% by weight or less” in line 4. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789